DETAILED ACTION
	For this action, Claims 1-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1, upon which the remaining cited claims are dependent, recites the limitation “the control valve”, which lacks established antecedent basis.  While a “control valve assembly” has been established in the claim language, said claim language is unclear whether the claimed control valve is the same as said control valve assembly.  Claim 1 also recites an “ambient drain”, wherein the claim language is unclear what may comprise an ambient drain (as opposed to a different type of drain) to read on the claim language.  Claim 1 further recites “a water usage turbine for monitoring the quantity of water treated by said water treatment system”; however, since water treatment has not 
	Claims 2-9, 24 and 25 are additionally rejected under 35 U.S.C. 112(b) for reciting “[t]he apparatus”, which lacks established antecedent basis.  Claim 1, upon which the cited claims are dependent, does not recite an apparatus within the claim language; therefore, the cited claims are indefinite because the claim language is unclear with what “the apparatus” refers.  Applicant is urged to address this issue in the response to this office action.
	Claim 5 is additionally rejected under 35 U.S.C. 112(b) for reciting “a modified prior art housing” because the claim language is unclear what may comprise such a prior art housing to read on the claim language.  While Claim 5 does recite such a prior art housing must have a regeneration turbine chamber, the claim is unclear what such a valve housing must comprise in order to be the “modified prior art housing” to read on the claim—such as what modifications to the valve housings must be present and what prior art may read upon the limitation “prior art housing”.  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume any prior art valve housing comprising a regeneration turbine chamber may read on the limitation “prior art housing”.  
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 10 and 11 are additionally rejected under 35 U.S.C. 112(b) for reciting “the regeneration drive turbine”, “the servo control” (both recited in Claim 10) and “the prior valve” (Claim 11); however, both limitations are considered indefinite due to a lack 
Claims 12-17 are additionally rejected under 35 U.S.C. 112(b) for reciting the limitation “the regeneration of an exhausted treatment tank system”, which lacks established antecedent basis.  Claim 12 recites “a water treatment system” and “at least one treatment tank”; however, the claim is silent on a regeneration of said treatment tank and does not refer to a “treatment tank system” until the cited claim language, so the claim is not clear on whether the one treatment tank is part of the treatment tank system comprising an exhausted treatment tank.  Applicant is urged to address this issue in the response to this office action.  
Claims 13-17 are additionally rejected under 35 U.S.C. 112(b) for reciting “[t]he apparatus”, which lacks established antecedent basis.  Claim 12, upon which the cited claims are dependent, does not recite an apparatus within the claim language; therefore, the cited claims are indefinite because the claim language is unclear with what “the apparatus” refers.  Applicant is urged to address this issue in the response to this office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wawrla et al. (herein referred to as “Wawrla”, US Pat Pub. 2007/0215531) discloses a water treatment appliance with a stacked disc structure with a structure similar to that detailed in the instant claims (Figure 1; Figure 2; Paragraphs [0085]-[0087]; perforated disks 6, 7, 8 and related features).  The discs and structure of Wawrla are taught to be used to ensure a proper mixing ratio (Abstract), and a grounds of rejection of the instant claims over Wawrla cannot be made.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.